DETAILED ACTION

The after-final amendment filed on May 16, 2022 is fully responsive to the Final Office action mailed on February 16, 2022, is considered to prima facie place the application in condition for allowance, and thus has been entered.
Upon further consideration, new issues, which were not necessitated by applicant’s amendment, must be addressed. Because these new issues were not necessitated by applicant’s amendment, the finality of the Office action mailed on February 16, 2022 has been withdrawn and this Office action is being made non-final.

Rejoinder of Withdrawn Claims
Due to the indicated allowability of independent claims 1 and 9, the withdrawn claims dependent therefrom, claims 10, 17, and 18, have been rejoined. Note that in the next response, the status identifier for each of these claims must be changed from “(Withdrawn)” to --(Original)--.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
Claims 1, 3-7, 9, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the recitation “a vertical level” is vague and indefinite as to what is being set forth, particularly as to what reference is being described, and as to whether it refers to the location or another vertical level, and it is suggested to change “a vertical level” to --the location--; in line 12, the recitation “from horizontal” is vague and indefinite as to what is being set forth, particularly as to whether it refers to the horizontal direction previously set forth or to another such horizontal reference, and it is suggested in line 4 to insert --along a horizontal axis-- after “horizontal direction”, and to rewrite lines 12-13 as follows:
-- wherein the cutting edge has a steeper average angle from the horizontal axis than an average angle of the back angle edge from the horizontal axis 
	In claim 3, line 2, the recitation “the back angle edge defines an average first angle …” is vague and indefinite as to whether it refers to the average angle thereof as defined in claim 1 or to another such average angle, and it is suggested to rewrite claims 3-4 as follows:
--3. (Previously presented) The wood cutting band saw blade of claim 1, wherein:
the average angle of the back angle edge defines an average first angle from the horizontal axis 
the forward edge of the gullet defines an average second angle from the horizontal axis 
the average second angle is at least approximately twice the average first angle.

4. (Original) The wood cutting band saw blade of claim 3, wherein the average second angle is greater than 60o from the horizontal axis 
	In claim 5, line 3, the recitation “an average second angle of the forward edge” is vague and indefinite and appears to be inaccurate, and it is suggested to rewrite claim 5 as follows:
--5. (Previously presented) The wood cutting band saw blade of claim 1, wherein:
the rearward edge of the gullet defines an average first angle from the horizontal axis;
the forward edge of the gullet defines an average second angle from the horizontal axis; and
the average first angle the average second angle 
	In claim 9, line 8, the recitation “the lowest extent” is vague and indefinite as to what is being set forth, particularly as to whether it refers to “the location at the lowest extent” as previously set forth, or to another such reference at the lowest extent, and it is suggested to insert --the location at-- before the subject recitation; in line 11, the recitation “from horizontal” is vague and indefinite as to what is being set forth, particularly as to whether it refers to the horizontal direction as previously set forth or to another such horizontal reference point, and it is suggested in line 4 to insert --along a horizontal axis-- after “horizontal direction”, and to rewrite lines 12-13 as follows:
--wherein an average angle of the back angle edge from the horizontal axis of the forward edge from the horizontal axis 

	In claim 13, line 2, the recitation “the back angle edge defines an average first angle …” is vague and indefinite as to whether it refers to the average angle thereof as defined in claim 1 or to another such average angle, and it is suggested to rewrite claims 3-4 as follows:
--13. (Currently amended) The wood cutting band saw blade of claim 12, wherein:
the average angle of the back angle edge defines an average first angle from the horizontal axis;
the forward edge of the gullet defines an average second angle from the horizontal axis 
the average second angle is at least approximately twice the average first   angle.

14. (Currently amended) The wood cutting saw blade of claim 13, wherein the average second angle is greater than 60o from the horizontal axis 

In claim 15, line 3 line 2, the recitation “the back angle edge defines an average first angle …” is vague and indefinite as to whether it refers to the average angle thereof as defined in claim 9 or to another such average angle, and it is suggested to rewrite claims 15-16 as follows:
--15. (Currently amended) The wood cutting band saw blade of claim 9, wherein:
the average angle of the back angle edge defines an average first angle from the horizontal axis;
the forward edge of the gullet defines an average second angle from the horizontal axis 
the average second angle is at least approximately twice the average first angle.

16. (Previously presented) The wood cutting saw blade of claim 15, wherein the rearward edge of the gullet defines an average third angle from the horizontal axis 

and to rewrite claim 19 as follows:
--19. (Currently amended) The wood cutting band saw blade of claim 9, wherein the cutting edge of the adjacent tooth extends upward at an average angle from the horizontal axis of the back angle edge from the horizontal axis 

Allowable Subject Matter
Claims 1, 3-7, 9, and 12-19 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
July 30, 2022